Opinion issued August 6, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00293-CV
                           ———————————
                          MARK GROBA, Appellant
                                       V.
   GERMAN AMERICAN FARM MUTUAL INSURANCE COMPANY,
                       Appellee


              On Appeal from the 425th Judicial District Court
                        Williamson County, Texas
                   Trial Court Case No. 14-0291-C277


                         MEMORANDUM OPINION

      Appellant, Mark Groba, has filed a motion to dismiss this appeal. More than

ten days have passed since the filing of the motion, and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Hightower.




                                       2